Citation Nr: 0822861	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-23 987	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier then April 15, 2003, 
for an award of 10 percent disability rating for the service-
connected residuals of a fractured jaw.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1948 to 
October 1949 and November 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
granted service connection for his residuals of a fractured 
jaw at a 10 percent disability rating, effective on April 15, 
2003.  

A June 2005 rating decision assigned an earlier effective 
date of August 30, 1974, for the grant of service connection 
with an initial noncompensable rating and then a 10 percent 
disability rating, effective on April 15, 2003.  

In March 2006, the veteran testified at a hearing before a 
Decision Review Officer (DRO).  

The Board notes that, in March 2007, the veteran's 
representative, Maryland Department of Veterans' Affairs 
withdrew their Power of Attorney and the veteran has not 
appointed new representation at this time.  

In October 2007, the Board remanded the issue on appeal to 
the RO, via the Appeals Management Center (AMC) for further 
development.  

In a May 2008 statement the veteran requested to open a new 
claim of service connection for bilateral hearing loss.  
Therefore, this matter is referred to the RO for further 
development.  


FINDINGS OF FACT

On May 27, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


